DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figures 1-10 filed on 11/19/2019 are objected to because they are “Drawings-other than black and white line drawings” and online black and white lines drawings are accepted; it is suggested to file the figures from the PCT case that were also filed on 11/19/2019 and are “Drawings-only black and white line drawings” as indicated in proved PAIR. Examiner’s Note: To advance prosecution of the case, the Examiner is using the drawings from the PCT case because they are in better condition.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 11/19/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 20140149041 A1) in view of Al-Dassary (US 20130080066 A1) and further in view of Chai (US 20170364792 A1).
Regarding claim 1, Sung discloses receiving input data comprising information associated with one or more well logs in a region of interest (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”); determining, based at least in part on the input data, an input feature associated with a first neural network (NN) for predicting a value at a location within the region of interest (abstract figure 1 block 106, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”); training, using the input data and based at least in part on the input feature, the first NN (abstract figure 1 block 106, Sung specifically discloses “A training model is then formed of rock facies of the cored wells based on the well core description data and the well log data from the cored wells. The training model of rock facies for the cored wells is compared with the core description model of rock facies. If the results of comparing indicate a satisfactory correspondence between the training model with the core description model, a prediction model of rock facies for the non-cored wells in the reservoir is formed. If not, the training model of rock facies of the subsurface reservoir is adjusted, and a rock facies prediction model is formed with the adjusted training model, and processing returns to comparing the rock facies prediction model so formed with the core description model of the rock facies); and predicting, using the first NN, a value at the location in the region of interest (abstract figure 1 block 108, Sung specifically discloses “A training model is then formed of rock facies of the cored wells based on the well core description data and the well log data from the cored wells. The training model of rock facies for the cored wells is compared with the core description model of rock facies. If the results of comparing indicate a satisfactory correspondence between the training model with the core description model, a prediction model of rock facies for the non-cored wells in the reservoir is formed. If not, the training model of rock facies of the subsurface reservoir is adjusted, and a rock facies prediction model is formed with the adjusted training model, and processing returns to comparing the rock facies prediction model so formed with the core description model of the rock facies). Sung doesn’t specifically disclose predicting a value of a property and using a DNN. Al-Dassary discloses predicting a property (title, abstract figure 1 block 26, Al-Dassary specifically discloses “Subsurface reservoir properties are predicted despite limited availability of well log and multiple seismic attribute data. The prediction is achieved by computer modeling with least square regression based on a support vector machine methodology.”) Sung and Al-Dassary are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Sung the property prediction disclosed by Al-Dassary. The suggestion/motivation for doing so would have been to provide an initial reservoir characterization for reservoir modeling and evaluation (Al-Dassary paragraph [0005]). Chai discloses DNN (title, abstract Chai specifically discloses “Operations of computing devices are managed using one or more deep neural networks (DNNs), which may receive, as DNN inputs, data from sensors, instructions executed by processors, and/or outputs of other DNNs.”). Sung, Al-Dassary and Chai are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Sung and Al-Dassary the DNN disclosed by Chai. The suggestion/motivation for doing so would have been to use a well-known NN. See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 12, Sung discloses at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to (figure 10 block C) receive input data comprising information associated with one or more well logs in a region of interest (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”); determine, based at least in part on the input data, an input feature associated with a first neural network (NN) for predicting a value at a location within the region of interest (abstract figure 1 block 106, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”); predict, using the first NN, values for a plurality of points of a point cloud, each of the plurality of points corresponding to a different location in the region of interest (abstract figure 1 block 108, Sung specifically discloses “A training model is then formed of rock facies of the cored wells based on the well core description data and the well log data from the cored wells. The training model of rock facies for the cored wells is compared with the core description model of rock facies. If the results of comparing indicate a satisfactory correspondence between the training model with the core description model, a prediction model of rock facies for the non-cored wells in the reservoir is formed. If not, the training model of rock facies of the subsurface reservoir is adjusted, and a rock facies prediction model is formed with the adjusted training model, and processing returns to comparing the rock facies prediction model so formed with the core description model of the rock facies); and classify, using a NN, types of facies for the plurality of points of the point cloud based at least in part on the predicted values for the plurality of points of the point cloud (abstract figure 1 block 112, Sung specifically discloses “When during step 110 a satisfactorily high cross-correlation coefficient is observed between the predicted rock facies and the actual rock facies, an acceptably high confidence is indicated. Processing according to the present invention then proceeds to step 112 to predict rock facies in non-cored wells”). Sung doesn’t specifically disclose predicting a petrophysical property, and using a DNN. Al-Dassary discloses predicting a petrophysical property (title, abstract figure 1 block 26, Al-Dassary specifically discloses “Subsurface reservoir properties are predicted despite limited availability of well log and multiple seismic attribute data. The prediction is achieved by computer modeling with least square regression based on a support vector machine methodology” … “Due to the limited availability of drilled wells, the reservoir petro-physical characteristic modeling has typically been plagued by uncertainties” … “The training target data provided during step 12 are petrophysical measures or parameters and values of attributes, such as porosity, acoustic impedance and the like.”) Sung and Al-Dassary are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Sung the property prediction disclosed by Al-Dassary. The suggestion/motivation for doing so would have been to provide an initial reservoir characterization for reservoir modeling and evaluation (Al-Dassary paragraph [0005]). Chai discloses DNN (title, abstract Chai specifically discloses “Operations of computing devices are managed using one or more deep neural networks (DNNs), which may receive, as DNN inputs, data from sensors, instructions executed by processors, and/or outputs of other DNNs.”). Sung, Al-Dassary and Chai are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Sung and Al-Dassary the DNN disclosed by Chai. The suggestion/motivation for doing so would have been to use a well-known NN. See also KSR above.
Regarding claim 20, Sung discloses a non-transitory computer-readable medium including instructions stored therein that, when executed by at least one computing device, cause the at least one computing device to (figure 10 block C) send input data to a server (figure 10 block 166), the input data including information associated with one or more well logs in a region of interest, the region of interest corresponding to a geologic volume (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”), where values for a plurality of points of a point cloud, each of the plurality of points corresponding to a different location in the region of interest, are determined using a first neural network (NN) (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”), where, based at least in part on the values for the plurality of points of the point cloud, types of facies for the plurality of points of the point cloud are determined using a second NN (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”); receive, from the server, a second point cloud corresponding to the region of interest, the second point cloud including information for at least the values and facies classification of each point included in the second point cloud (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated. Artificial neural networks are utilized to build a training image based on rock phases which are described and interpreted using existing data obtained from certain wells in the reservoir, and also well log characteristics of those same wells for each rock facies. Well logs from which wells where no well core data has been collected are then analyzed against the training image and the rock facies in the non-cored wells are postulated.”); and provide for display a 3D reservoir model based on the information from the second point cloud (figure 7). Sung doesn’t specifically disclose predicting a petrophysical property, and using a DNN. Al-Dassary discloses predicting a petrophysical property (title, abstract figure 1 block 26, Al-Dassary specifically discloses “Subsurface reservoir properties are predicted despite limited availability of well log and multiple seismic attribute data. The prediction is achieved by computer modeling with least square regression based on a support vector machine methodology” … “Due to the limited availability of drilled wells, the reservoir petro-physical characteristic modeling has typically been plagued by uncertainties” … “The training target data provided during step 12 are petrophysical measures or parameters and values of attributes, such as porosity, acoustic impedance and the like.”) Sung and Al-Dassary are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Sung the property prediction disclosed by Al-Dassary. The suggestion/motivation for doing so would have been to provide an initial reservoir characterization for reservoir modeling and evaluation (Al-Dassary paragraph [0005]). Chai discloses DNN (title, abstract Chai specifically discloses “Operations of computing devices are managed using one or more deep neural networks (DNNs), which may receive, as DNN inputs, data from sensors, instructions executed by processors, and/or outputs of other DNNs.”). Sung, Al-Dassary and Chai are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Sung and Al-Dassary the DNN disclosed by Chai. The suggestion/motivation for doing so would have been to use a well-known NN. See also KSR above.
Regarding claim 2, Sung, Al-Dassary and Chai disclose claim 1, Sung also discloses training a second NN for classifying a type of facies at the location in the region of interest based at least in part on the predicted value at the location in the region of interest (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated.”)
Regarding claim 3, Sung, Al-Dassary and Chai disclose claim 2, Sung also predicting, using the first NN, values for a plurality of points of a point cloud, each of the plurality of points corresponding to a different location in the region of interest (abstract figure 1 blocks 104 and 104A, Sung specifically discloses “Facies in wells in areas of a hydrocarbon reservoir are predicted or postulated”); and classifying, using the second NN, types of facies for the plurality of points of the point cloud based at least in part on the predicted values for the plurality of points of the point cloud (abstract figure 1 block 112, Sung specifically discloses “When during step 110 a satisfactorily high cross-correlation coefficient is observed between the predicted rock facies and the actual rock facies, an acceptably high confidence is indicated. Processing according to the present invention then proceeds to step 112 to predict rock facies in non-cored wells”).
Regarding claim 4, Sung, Al-Dassary and Chai disclose claim 3, Sung also discloses generating, using the values and the types of facies for the plurality of points of the point cloud, a second point cloud representing the region of interest (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”)
Regarding claims 9 and 17, Sung, Al-Dassary and Chai disclose claims 3 and 12, Sung also discloses mapping a set of coordinates corresponding to each point of the plurality of points in the region of interest, the set of coordinates being in a first coordinate system, to a second set of coordinates in a second coordinate system, wherein the first coordinate system comprises a Cartesian coordinate system and the second coordinate system comprises a UVW coordinate system (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”)
Regarding claims 5 and 14, Sung, Al-Dassary and Chai disclose claims 1 and 12, Sung also discloses determining a vertical variogram and a horizontal variogram of a property in each stratigraphic interval of the region of interest based at least in part on the input data and determining, based at least in part on the vertical and horizontal variograms, the input feature for providing to the first NN (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”)
Regarding claims 6 and 15, Sung, Al-Dassary and Chai disclose claims 5 and 14, Sung also discloses dividing, using the vertical variogram, the region of interest into a plurality of layers, wherein the input feature is based on a plurality of neighboring points selected from at least one layer from the plurality of layers (abstract figure 2-9, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”)
Regarding claims 7 and 16, Sung, Al-Dassary and Chai disclose claims 1 and 12, Sung also discloses generating a point cloud in the region of interest, the point cloud including a plurality of points corresponding to different locations in the region of interest (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”)
Regarding claim 8, Sung, Al-Dassary and Chai disclose claim 1, Sung also discloses a geologic volume (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”) Chai also discloses a deep feedforward network (paragraph [0110])
Regarding claim 11, Sung, Al-Dassary and Chai disclose claim 1, Al-Dassary also discloses at least one of a petrophysical property, a geochemical property, or a geomechanical property (paragraph [0038] “petrophysical measures or parameters and values of attributes, such as porosity, acoustic impedance and the like”)
Regarding claim 13, Sung, Al-Dassary and Chai disclose claim 12, Sung also discloses generate, using the values and the types of facies for the plurality of points of the point cloud, a second point cloud representing the region of interest (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”).
Regarding claim 14, Sung, Al-Dassary and Chai disclose claim 12, Sung also discloses generate, using the values and the types of facies for the plurality of points of the point cloud, a second point cloud representing the region of interest (abstract figure 1 blocks 114, Sung specifically discloses “Rock Facies Modeling (Step 114): Rock facies modeling performed during step 114 forms a prediction model of the rock facies over the extent of a region of interest of the reservoir. Such a region of interest may take form of the entire reservoir or a portion of it. The rock facies model is formed may be a two-dimensional facies distribution map (FIG. 6D) or a three-dimensional or 3-D model of the reservoir or a portion of the reservoir of interest. FIG. 7 is an example computer display of a 3-D model of rock facies of a reservoir, with variations in rock facies indicated in normal practice by different colors.”).
Regarding claim 19, Sung, Al-Dassary and Chai disclose claim 12, Al-Dassary also discloses porosity, lithology, water saturation, permeability, density, oil/water ratio, geochemical information, paleo data, or water saturation (paragraph [0038] “petrophysical measures or parameters and values of attributes, such as porosity, acoustic impedance and the like. The training target data are obtained from conventional processing of data obtained from well logs of those wells which are actually present in the reservoir. In some cases, where available, training target data obtained from processing of core sample data may also be used”).


Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salman (US 20190383965 A1) discloses geophysical deep learning.
Saleri (US 9946986 B1) discloses petroleum reservoir operation using geotechnical analysis.
Song (US 20180047389 A1) discloses apparatus and method for recognizing speech using attention-based context-dependent acoustic model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/           Primary Examiner, Art Unit 2636